PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Huawei Technologies Co., Ltd.c/o Conley Rose, P.C.4965 Preston Park Blvd, Suite 195EPlano, TX 75093



In re Application of Huawei Technologies Co., Ltd.
Appl. No.: 16/594,888
Filed: 7 Oct 2019
Attorney Docket: 4747-08400
For:  DATA PROCESSING METHOD AND APPARATUS, AND FITNESS ROBOT                 
:::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

The issue fee and the publication fee have been submitted.  The applicant may request a refund or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.

Telephone inquiries should be directed to Andrew Schechter at (571) 272-2302.


___/TASHIANA R ADAMS/      Director, Technology Center 2800                                                                                                                                                                                                  ____________________
Tashiana Adams, Director
Technology Center 2800

TA:as:th/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857